Citation Nr: 1033760	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-35 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served from March 1968 to March 1970.  The appellant 
is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death, and granted accrued benefits for PTSD.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in April 2010.  A transcript of 
this proceeding has been associated with the claims file.

The issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 has been raised by the record via 
correspondence submitted in April 2010, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action. 






FINDINGS OF FACT

1. The Veteran died in August 2006.  The death certificate 
identified the immediate cause of death as vigrio vulnifirus 
sepsis.  Other significant conditions contributing to death was 
liver cirrhosis secondary to hepatitis C.  

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in October 2006 and July 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits in the October 2006 and 
July 2008 letters.  The appellant was also advised of the types 
of evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).   

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  A medical examination is necessary when 
the record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

As discussed below, there is no evidence that the conditions that 
caused the Veteran's death were incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to assist 
doctrine does not require that a medical opinion be provided.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination absent 
a showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no reasonable 
possibility that a VA medical opinion would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant was afforded a meaningful opportunity to 
participate in the adjudication of the claim and the claim was 
readjudicated in supplemental statements of the case dated in 
September 2008 and February 2009.  The evidence of record, to 
include that discussed above, rebuts any suggestion that VA's 
efforts to provide notice prejudiced the appellant.  In sum, 
there is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Criteria

The appellant alleges that the Veteran's exposure to pollution 
and dead bodies while doing reconnaissance diving in the Danang 
River during the Vietnam War caused his hepatitis C, which in 
turn led to his cirrhosis of the liver.  She further contends 
that the cirrhosis weakened his medical condition contributing 
substantially to the vigrio vulnifirus sepsis, which ultimately 
caused his death.  As an alternative theory, she also asserts 
that the Veteran's PTSD led to his cirrhosis, which in turn 
ultimately contributed to his death.  The Veteran, however, was 
not granted service connection for PTSD during his lifetime.  A 
post-mortem rating decision granted service connection for PTSD 
for accrued benefits purposes, but this was not a service-
connected disability while the Veteran was alive.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  For a service-
connected disability to constitute a contributory cause, it must 
have contributed substantially or materially to cause death.  It 
is not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2009).

Certain chronic diseases, including cirrhosis of the liver, shall 
be granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period of 
war or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection will be determined by exercise of sound 
judgment, without recourse to speculation and after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran to include autopsy reports.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Background

During the Veteran's lifetime, service connection was not in 
effect for any disabilities.  He died in August 2006 in the 
Providence Health Center.  The death certificate indicates that 
the immediate cause of death was vigrio vulnifirus sepsis (of 
three days duration).  Other significant conditions contributing 
to death were liver cirrhosis secondary to hepatitis C.  An 
autopsy was not performed.

The service records reveal that the veteran had a 11/2 inch small 
dot and left hand tattoo on his left knee noted on his March 1968 
parachuting and scuba diving examination.  The service treatment 
records are silent for any evidence of vigrio vulnifirus sepsis; 
liver cirrhosis, or hepatitis C.  He was diagnosed with toxic 
encephalopathy due to ingestion of C-4 explosives in February 
1969, apparently suffering a seizure.  After treatment, the 
Veteran was found to have a full recovery.  The March 1970 
discharge examination report shows a normal clinical evaluation.  
The Veteran's VA medical records dated in May 2005 reveal that he 
had reported being diagnosed with hepatitis in March 1973.   

Post-service private and VA Medical Center (VAMC) medical 
evidence does not reveal any treatment or diagnosis referable to 
hepatitis C until August 2001.  At that time a private physician 
noted abnormal laboratory tests and positive hepatitis C 
antibodies.  This was approximately 31 years after the Veteran's 
period of active service.  An April 2002 liver biopsy revealed 
chronic hepatitis and severe periportal fibrosis and cirrhosis.  
The Veteran was noted to be a persistent alcohol user, and 
"still drinking 9 beers a day."  

Thus, there is no continuity of vigrio vulnifirus sepsis; liver 
cirrhosis, or hepatitis C symptomatology demonstrated by the 
documented clinical records.  While the Veteran stated during his 
lifetime that he was diagnosed with hepatitis in 1973, the 
medical records do not refer to hepatitis C until 2001.  
Accordingly, there is no basis for finding that the vigrio 
vulnifirus sepsis; liver cirrhosis, or hepatitis C was causally 
related to the Veteran's service.  Moreover, there is no 
competent evidence of record suggesting a relationship between 
the cause of the Veteran's death and service.

The appellant submitted a formal application in October 2006 
asserting essentially that the Veteran's vigrio vulnifirus 
sepsis; liver cirrhosis, or hepatitis C was caused by or related 
to his Vietnam service with the Marine Corps as a diver.

A March 2007 rating decision found that the Veteran's cause of 
death was not service connected, finding that vigrio vulnifirus 
sepsis; liver cirrhosis, or hepatitis C was not related to 
service.  The RO further noted that the evidence supported the 
Veteran's claim for service connection for PTSD and this was 
granted for accrued benefits purposes. 

The file contains copies of service treatment records, as well as 
VAMC records.  These do not support the appellant's claim.  
Neither has she submitted any supporting medical records or 
opinions.

III.  Analysis

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the Veteran's cause of death.

The only opinion linking vigrio vulnifirus sepsis; liver 
cirrhosis or hepatitis C to service is the opinion offered by the 
appellant.  There are no medical opinions linking the cause of 
the Veteran's death to service or a service connected disorder.

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the appellant's statements.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  

While the appellant is competent to report her observations, her 
statements must be weighed against the other evidence of record.  
The question of etiology involves complex medical issues which 
she, as a layperson, is not competent to address.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Her 
statements are outweighed by a normal separation examination 
report and the absence of any complaints, treatment, or diagnoses 
of vigrio vulnifirus sepsis; liver cirrhosis, or hepatitis C for 
many years after service.

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was causally connected in any way by a disability for 
which service connection had been established at the time of 
death or for which service connection should have been 
established.  The evidence reflects that the Veteran did not have 
vigrio vulnifirus sepsis; liver cirrhosis, or hepatitis C in 
service.  Liver cirrhosis, or hepatitis C did not arise within 
any presumptive period, and was not otherwise related to service 
or a service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54- 56 (1990).

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the Veteran's service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  Smith v. Brown, 
8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


